


Exhibit 10.06

 

STOCK EQUIVALENT PLAN
FOR NON-EMPLOYEE DIRECTORS OF
XCEL ENERGY INC.

 

(As Amended and Restated Effective January 1, 2009)

 


ARTICLE I


 


PURPOSE, DEFINITIONS AND GENERAL PROVISIONS


 


1.1.                             PURPOSE.  THE PURPOSES OF THIS PLAN ARE: 
(A) TO ENABLE A PORTION OF THE COMPENSATION OF EACH NON-EMPLOYEE DIRECTOR OF
XCEL ENERGY INC. TO BE TIED TO THE PERFORMANCE OF THE COMMON STOCK OF THE
COMPANY; AND (B) TO PERMIT EACH SUCH DIRECTOR TO DEFER RECEIPT OF ALL OR A
PORTION OF HIS/HER RETAINER, BOARD OR COMMITTEE MEETING FEES.


 

Effective January 1, 2009, this Plan was again amended and restated to include
all amendments issued after the January 1, 2004 restatement effective date, and
to cause the Plan to be compliant with Section 409A of the Internal Revenue Code
of 1986, as amended, (“Code”) final regulations, IRS Notice 2005-1 and other
guidance issued thereunder. Pursuant to IRS Notice 2005-1 and subsequent
guidance, Participants were provided the opportunity to make transitional
elections regarding the payment of their accounts under Section 2.5.

 


1.2.                             DEFINITIONS.


 

(A)                                  “AWARD” SHALL MEAN THE AMOUNT, EXPRESSED
EITHER IN DOLLARS OF COMPENSATION OR IN STOCK EQUIVALENTS, THAT WILL BE CREDITED
TO A PARTICIPANT ON AN AWARD DATE.  THE TERM “AWARD” INCLUDES CONVERSION AWARDS,
DEFERRAL AWARDS AND DISCRETIONARY AWARDS.

 

(B)                                 “AWARD DATE” SHALL MEAN THE DATE AN AWARD IS
TO BE CREDITED TO A PARTICIPANT.

 

(C)                                  “BOARD” SHALL MEAN THE BOARD OF DIRECTORS
OF THE COMPANY.

 

(D)                                 “BENEFICIARY” SHALL MEAN THE LAST PERSON OR
PERSONS (INCLUDING, WITHOUT LIMITATION, THE TRUSTEES OF ANY TESTAMENTARY OR
INTER VIVOS TRUST) DESIGNATED IN WRITING BY A PARTICIPANT, ON A FORM APPROVED BY
AND FILED WITH THE COMMITTEE, TO RECEIVE PAYMENTS UNDER THE PLAN AFTER THE DEATH
OF SUCH PARTICIPANT, OR, IN THE ABSENCE OF ANY SUCH DESIGNATION OR IN THE EVENT
THAT SUCH DESIGNATED PERSONS OR PERSON SHALL PREDECEASE SUCH PARTICIPANT, OR
SHALL NOT BE IN EXISTENCE OR SHALL OTHERWISE BE UNABLE TO RECEIVE SUCH PAYMENTS,
THE PERSON OR PERSONS DESIGNATED UNDER SUCH PARTICIPANT’S LAST WILL AND
TESTAMENT OR, IN THE ABSENCE OF SUCH DESIGNATION, TO THE PARTICIPANT’S ESTATE. 
ANY BENEFICIARY DESIGNATION MAY BE CHANGED FROM TIME TO TIME BY LIKE NOTICE
SIMILARLY DELIVERED.

 

(E)                                  “COMMITTEE” SHALL MEAN THOSE MANAGEMENT
MEMBERS OF THE COMPANY, AS DETERMINED BY THE BOARD FROM TIME TO TIME, WHO
ADMINISTER THE PLAN, PROVIDED

 

--------------------------------------------------------------------------------


 

ALL SUCH PERSONS ARE NOT ELIGIBLE TO PARTICIPATE IN THE PLAN.  AS OF THE
EFFECTIVE DATE OF THIS AMENDMENT AND RESTATEMENT, THE BOARD HAS DESIGNATED THE
CHAIRMAN OF THE BOARD, THE PRESIDENT, THE CHIEF FINANCIAL OFFICER AND THE
CORPORATE SECRETARY AS MEMBERS OF THE COMMITTEE.  ALL DECISIONS BY THE COMMITTEE
SHALL BE BY SIMPLE MAJORITY AND THE DECISIONS WILL BE FINAL.

 

(F)                                    “COMPANY” SHALL MEAN XCEL ENERGY INC., A
MINNESOTA CORPORATION, AND ANY SUCCESSOR THEREOF.

 

(G)                                 “COMPENSATION” SHALL MEAN PAYMENTS WHICH THE
DIRECTOR RECEIVES FROM THE COMPANY FOR SERVICES AS A MEMBER OF ITS BOARD OF
DIRECTORS.  SUCH PAYMENTS MAY INCLUDE DIRECTORS’ RETAINERS, BOARD MEETING FEES
AND COMMITTEE MEETING FEES, BUT SHALL EXCLUDE DIRECT REIMBURSEMENT OF EXPENSES.

 

(H)                                 “CONVERSION AWARD” SHALL MEAN A ONE-TIME
AWARD MADE AS OF JANUARY 1, 1998 TO A DIRECTOR IN LIEU OF BENEFITS EARNED BY
THAT DIRECTOR UNDER THE XCEL ENERGY INC. RETIREMENT PLAN FOR NON-EMPLOYEE
DIRECTORS, PURSUANT TO AN ELECTION DESCRIBED IN SECTION 1.5 HEREOF.

 

(I)                                     “DEFERRAL AWARD” SHALL MEAN AN AWARD
MADE PURSUANT TO A DEFERRAL ELECTION DESCRIBED IN SECTION 1.4 HEREOF.

 

(J)                                     “DIRECTOR” SHALL MEAN ANY MEMBER OF THE
BOARD OF DIRECTORS OF THE COMPANY WHO IS NOT AN EMPLOYEE OF THE COMPANY OR OF
ANY DIRECT OR INDIRECT SUBSIDIARY OR AFFILIATE THEREOF.

 

(K)                                  “DISCRETIONARY AWARD” SHALL MEAN AN AWARD
MADE AT THE SOLE DISCRETION OF THE BOARD PURSUANT TO SECTION 1.3 OF THIS PLAN.

 

(L)                                     “XCEL ENERGY STOCK” SHALL MEAN THE
COMMON STOCK OF THE COMPANY, PAR VALUE $2.50 PER SHARE.

 

(M)                               “PARTICIPANT” SHALL MEAN ANY DIRECTOR WHO
RECEIVES AN AWARD.

 

(N)                                 “PLAN” SHALL MEAN THE STOCK EQUIVALENT PLAN
FOR NON-EMPLOYEE DIRECTORS OF THE COMPANY, AS FROM TIME TO TIME AMENDED AND IN
EFFECT.

 

(O)                                 “STOCK ACCOUNT” SHALL MEAN THE BOOKKEEPING
ACCOUNT TO WHICH AWARDS ARE CREDITED IN THE NAME OF A PARTICIPANT AS DESCRIBED
IN SECTION 2.2 OF THIS PLAN.

 

(P)                                 “STOCK EQUIVALENTS” SHALL MEAN THE UNITS,
REPRESENTING A LIKE NUMBER OF SHARES OF XCEL ENERGY STOCK, THAT ARE CREDITED TO
A DIRECTOR’S STOCK ACCOUNT UNDER ARTICLE II OF THIS PLAN.

 

(Q)                                 “TERMINATION OF SERVICE” SHALL MEAN THE
TERMINATION (BY DEATH, RETIREMENT OR OTHERWISE) OF A PARTICIPANT’S SERVICE AS A
DIRECTOR OF THE COMPANY AND ALL AFFILIATES AND SUBSIDIARIES OF THE COMPANY,
WHICH CONSTITUTES A “SEPARATION FROM SERVICE”, AS SUCH TERM IS DEFINED IN
SECTION 409A OF THE CODE.

 

--------------------------------------------------------------------------------


 


1.3.          DISCRETIONARY AWARDS.  SUBJECT TO SECTION 2.8, THE BOARD MAY MAKE
DISCRETIONARY AWARDS TO PARTICIPANTS FROM TIME TO TIME IN SUCH AMOUNT AND NUMBER
AS THE BOARD SHALL DETERMINE IN ITS SOLE DISCRETION.  EACH DISCRETIONARY AWARD
SHALL CONTAIN SUCH TERMS, RESTRICTIONS AND CONDITIONS AS THE BOARD MAY DETERMINE
THAT ARE NOT INCONSISTENT WITH THIS PLAN. DISCRETIONARY AWARDS SHALL BE GRANTED
IN STOCK EQUIVALENTS OR AS A DOLLAR AMOUNT (WHICH SHALL BE CONVERTED INTO STOCK
EQUIVALENTS AS PROVIDED IN SECTION 2.2), AS DETERMINED IN THE SOLE DISCRETION OF
THE BOARD.


 


1.4.          DEFERRAL AWARDS.  IN ACCORDANCE WITH THIS SECTION, AND SUBJECT TO
SECTION 2.8, A DIRECTOR MAY ELECT TO RECEIVE DEFERRAL AWARDS IN LIEU OF ALL OR A
PORTION OF HIS/HER COMPENSATION BY FILING WITH THE SECRETARY OF THE COMPANY AN
ELECTION IN WRITING ON A FORM APPROVED BY THE COMMITTEE.  DEFERRAL AWARDS SHALL
BE MADE AS OF THE DATE SUCH COMPENSATION WOULD HAVE BEEN PAID, IN A DOLLAR
AMOUNT EQUAL TO THE AMOUNT OF COMPENSATION THE DIRECTOR HAS ELECTED TO DEFER AND
SHALL BE CREDITED TO A PARTICIPANT’S STOCK ACCOUNT AS PROVIDED IN SECTION 2.2. 
A DEFERRAL ELECTION WITH RESPECT TO COMPENSATION FOR A CALENDAR YEAR MUST BE
MADE PRIOR TO THE BEGINNING OF THAT CALENDAR YEAR.  IN THE CASE OF AN INDIVIDUAL
WHO BECOMES A DIRECTOR AFTER THE FIRST DAY OF THE CALENDAR YEAR, A DEFERRAL
ELECTION MUST BE MADE WITHIN 30 DAYS OF THE DATE SUCH INDIVIDUAL BECOMES A
DIRECTOR, AND SHALL BE EFFECTIVE ONLY AS TO COMPENSATION FOR SERVICES PERFORMED
AFTER THE DATE THE ELECTION IS MADE.  A DEFERRAL ELECTION SHALL CONTINUE IN
EFFECT UNTIL THE DIRECTOR’S TERMINATION OF SERVICE OR, IF THE DIRECTOR PROVIDES
THE SECRETARY OF THE COMPANY WITH EARLIER WRITTEN NOTICE TO DISCONTINUE OR
CHANGE THE DEFERRAL ELECTION, THE END OF THE CALENDAR YEAR IN WHICH SUCH WRITTEN
NOTICE IS RECEIVED BY THE SECRETARY.


 


1.5.          CONVERSION AWARDS.  IN LIEU OF ALL BENEFITS OTHERWISE PAYABLE
UNDER THE XCEL ENERGY INC. RETIREMENT PLAN FOR NON-EMPLOYEE DIRECTORS
(“RETIREMENT PLAN”), ANY DIRECTOR ELECTED TO THE BOARD PRIOR TO OCTOBER 1, 1997
AND SERVING ON THE BOARD DURING THE LAST QUARTER OF 1997 WAS ENTITLED TO MAKE,
PRIOR TO JANUARY 1, 1998, A ONE-TIME IRREVOCABLE ELECTION TO RECEIVE A
CONVERSION AWARD UNDER THIS PLAN IN A DOLLAR AMOUNT EQUAL TO THE SUM OF THE
QUARTERLY RETAINER PAYMENTS THE DIRECTOR WOULD HAVE BEEN ENTITLED TO RECEIVE
UNDER THE RETIREMENT PLAN IF THE DIRECTOR’S SERVICE ON THE BOARD ENDED
DECEMBER 31, 1997.  THE AWARD DATE FOR A CONVERSION AWARD UNDER THIS PLAN IN
SATISFACTION OF A DIRECTOR’S CONVERSION ELECTION WAS JANUARY 1, 1998.


 

ARTICLE II

 

TREATMENT OF AWARDS


 


2.1.          STOCK ACCOUNTS.  THE COMPANY SHALL ESTABLISH ON ITS BOOKS A STOCK
ACCOUNT IN THE NAME OF EACH PARTICIPANT TO REFLECT THE COMPANY’S LIABILITY TO
EACH PARTICIPANT WHO HAS RECEIVED AN AWARD.  TO THIS STOCK ACCOUNT SHALL BE
CREDITED AWARDS PLUS OTHER ITEMS AS DESCRIBED HEREAFTER.  A PARTICIPANT’S STOCK
ACCOUNT MAY BE DIVIDED INTO TWO OR MORE SUBACCOUNTS AS THE COMMITTEE DETERMINES
NECESSARY OR DESIRABLE FOR THE ADMINISTRATION OF THE PLAN, AND SHALL INCLUDE A
SUBACCOUNT TO REFLECT ANY CONVERSION AWARDS AND ANY OTHER AWARD CREDITED TO THE
STOCK ACCOUNT PRIOR TO DECEMBER 31, 1997.  PAYMENTS TO A PARTICIPANT OR
BENEFICIARY FOLLOWING TERMINATION OF SERVICE SHALL BE DEBITED TO THE STOCK
ACCOUNT.  IN ADDITION, DEBITS AND CREDITS TO THE STOCK ACCOUNT SHALL BE MADE IN
THE MANNER PROVIDED HEREAFTER.  DESPITE THE MAINTENANCE OF SUCH STOCK ACCOUNT
FOR EACH PARTICIPANT, THE COMPANY’S OBLIGATION TO MAKE DISTRIBUTIONS UNDER THE
PLAN SHALL BE MADE FROM THE COMPANY’S GENERAL ASSETS AND PROPERTY.  THE COMPANY
MAY, IN

 

--------------------------------------------------------------------------------


 


ITS SOLE DISCRETION, ESTABLISH A SEPARATE FUND OR ACCOUNT TO MAKE PAYMENT TO A
PARTICIPANT OR BENEFICIARY HEREUNDER.  WHETHER THE COMPANY, IN ITS SOLE
DISCRETION, DOES ESTABLISH SUCH A FUND OR ACCOUNT, NO PARTICIPANT OR BENEFICIARY
OR ANY PERSON SHALL HAVE, UNDER ANY CIRCUMSTANCES, ANY INTEREST WHATEVER IN ANY
PARTICULAR PROPERTY OR ASSETS OF THE COMPANY BY VIRTUE OF THIS PLAN.


 


2.2.                             CREDITING OF AWARDS.  AN AWARD IN THE FORM OF
STOCK EQUIVALENTS SHALL BE CREDITED TO A PARTICIPANT’S STOCK ACCOUNT AS OF THE
APPLICABLE AWARD DATE.  AN AWARD IN DOLLARS SHALL BE CREDITED TO A PARTICIPANT’S
STOCK ACCOUNT AS OF THE APPLICABLE AWARD DATE BY CONVERTING THE DOLLAR AMOUNT OF
THE AWARD INTO STOCK EQUIVALENTS EQUAL TO THE NUMBER OF SHARES OF XCEL ENERGY
STOCK, TO THREE DECIMAL PLACES, THAT COULD BE PURCHASED ON THE AWARD DATE WITH
THE DOLLAR AMOUNT OF SUCH AWARD, AT A PRICE PER SHARE EQUAL TO THE ARITHMETICAL
MEAN OF THE HIGHEST AND LOWEST QUOTED SELLING PRICES ON THE NEW YORK STOCK
EXCHANGE COMPOSITE TAPE FOR SUCH DAY.  IF THERE ARE NO SALES ON THAT DAY, SUCH
MEAN ON THE NEXT PRECEDING DAY ON WHICH THERE ARE SUCH SALES SHALL BE USED.


 


2.3.                             CREDITING OF DIVIDENDS/STOCK SPLITS.


 


(A)           ON EACH DATE ON WHICH A DIVIDEND IN CASH OR PROPERTY (OTHER THAN A
STOCK DIVIDEND) IS DISTRIBUTED BY THE COMPANY ON SHARES OF ISSUED AND
OUTSTANDING XCEL ENERGY STOCK, THE STOCK ACCOUNT OF A PARTICIPANT SHALL BE
CREDITED, SUBJECT TO SECTION 2.8, WITH STOCK EQUIVALENTS AS FOLLOWS:  (I) THE
DOLLAR AMOUNT OF THE FAIR MARKET VALUE OF THE CASH OR PROPERTY SO DISTRIBUTED
PER SHARE OF ISSUED AND OUTSTANDING XCEL ENERGY STOCK SHALL BE MULTIPLIED BY THE
NUMBER OF STOCK EQUIVALENTS (INCLUDING FRACTIONS) IN THE PARTICIPANT’S STOCK
ACCOUNT ON THE RECORD DATE FOR SUCH DISTRIBUTION; (II) THIS DOLLAR AMOUNT SHALL
THEN BE CONVERTED INTO STOCK EQUIVALENTS EQUAL TO THE NUMBER OF SHARES OF XCEL
ENERGY STOCK, TO THREE DECIMAL PLACES, THAT COULD BE PURCHASED ON THE PAYMENT
DATE FOR SUCH DISTRIBUTION BY DIVIDING SUCH DOLLAR AMOUNT BY A PRICE PER SHARE
EQUAL TO THE ARITHMETICAL MEAN OF THE HIGHEST AND LOWEST QUOTED SELLING PRICES
ON THE NEW YORK STOCK EXCHANGE COMPOSITE TAPE FOR SUCH DATE, OR, IF THERE ARE NO
SALES ON THAT DATE, SUCH MEAN ON THE NEXT PRECEDING DAY ON WHICH THERE ARE SUCH
SALES SHALL BE USED.


 


(B)           ON EACH DATE ON WHICH A STOCK DIVIDEND OR STOCK SPLIT IS
DISTRIBUTED WITH RESPECT TO SHARES OF XCEL ENERGY STOCK, A PARTICIPANT’S STOCK
ACCOUNT SHALL BE CREDITED WITH THE NUMBER OF STOCK EQUIVALENTS EQUAL TO THE
PRODUCT OF (X) THE NUMBER OF SHARES DISTRIBUTED IN SUCH STOCK DIVIDEND OR STOCK
SPLIT PER SHARE OF ISSUED AND OUTSTANDING XCEL ENERGY STOCK AND (Y) THE NUMBER
OF STOCK EQUIVALENTS (INCLUDING FRACTIONS) IN THE PARTICIPANT’S STOCK ACCOUNT ON
THE RECORD DATE FOR SUCH DISTRIBUTION.


 


2.4.                             CONVERSION OF STOCK EQUIVALENTS.  IF THE
COMPANY SHALL BE A PARTY TO ANY CONSOLIDATION, MERGER OR SHARE EXCHANGE AND, IN
CONNECTION WITH SUCH TRANSACTION, ALL OR PART OF THE OUTSTANDING SHARES OF XCEL
ENERGY STOCK SHALL BE CHANGED INTO OR EXCHANGED FOR STOCK OR OTHER SECURITIES OF
ANY OTHER ENTITY OR THE COMPANY OR CASH OR ANY OTHER PROPERTY, THE STOCK
EQUIVALENTS IN A PARTICIPANT’S STOCK ACCOUNT ON THE DAY IMMEDIATELY PRECEDING
THE EFFECTIVE DATE OF SUCH TRANSACTION SHALL BE CONVERTED INTO THE APPROPRIATE
NUMBER OF STOCK EQUIVALENTS OF SUCH OTHER ENTITY.

 

--------------------------------------------------------------------------------


 


2.5.                             TIME OF PAYMENT OF AWARDS.


 


(A)           EXCEPT AS PROVIDED IN SECTION 2.7, AWARDS SHALL NOT BE PAYABLE TO
A PARTICIPANT PRIOR TO THE PARTICIPANT’S TERMINATION OF SERVICE.


 


(B)           UPON TERMINATION OF SERVICE, THE PORTION OF A PARTICIPANT’S
AGGREGATE ACCOUNT BALANCE IN HIS/HER STOCK ACCOUNT THAT IS ATTRIBUTABLE TO ANY
CONVERSION AWARD AND TO ANY OTHER AWARD CREDITED TO THE STOCK ACCOUNT PRIOR TO
DECEMBER 31, 1997 SHALL BE PAID IN A SINGLE DISTRIBUTION TO THE PARTICIPANT (OR,
IN THE EVENT OF THE PARTICIPANT’S DEATH, HIS/HER BENEFICIARY) WITHIN 90 DAYS
AFTER THE DATE OF TERMINATION OF SERVICE, AND IN NO EVENT SHALL THE PARTICIPANT
DIRECTLY OR INDIRECTLY BE PERMITTED TO DESIGNATE THE YEAR OF PAYMENT.  THE
NUMBER OF SHARES OF XCEL ENERGY STOCK AND CASH IN LIEU OF ANY PARTIAL UNIT OF
STOCK EQUIVALENTS TO BE DISTRIBUTED SHALL BE CALCULATED AS SET FORTH IN
SECTION 2.6.


 


(C)           UPON TERMINATION OF SERVICE, EXCEPT AS PROVIDED IN SUBSECTION
(D) BELOW, THE REMAINDER OF A PARTICIPANT’S STOCK ACCOUNT TO BE DISTRIBUTED
(AFTER TAKING INTO ACCOUNT SUBSECTION (B) ABOVE) SHALL BE PAID IN THE MANNER
SELECTED BY THE PARTICIPANT IN THE FORM OF A LUMP SUM OR ANNUAL PAYMENTS IN 2-10
YEAR INSTALLMENTS, PAID BETWEEN JANUARY 1ST AND JANUARY 31ST OF THE YEAR
FOLLOWING TERMINATION OF SERVICE.   THE NUMBER OF SHARES OF XCEL ENERGY STOCK
AND CASH IN LIEU OF ANY PARTIAL UNIT OF STOCK EQUIVALENTS TO BE DISTRIBUTED
SHALL BE CALCULATED AS SET FORTH IN SECTION 2.6.  EXCEPT AS PROVIDED IN
SECTION 1.1 ABOVE, A PARTICIPANT MAY ONLY MAKE ONE DISTRIBUTION ELECTION.  FOR A
PARTICIPANT ELECTED TO THE BOARD PRIOR TO OCTOBER 1, 1997, THE DISTRIBUTION
ELECTION SHALL BE MADE PRIOR TO JANUARY 1, 1998.  FOR A PARTICIPANT ELECTED TO
THE BOARD AFTER OCTOBER 1, 1997, AND PRIOR TO JANUARY 1, 2005, THE DISTRIBUTION
ELECTION SHALL BE MADE WITHIN 60 DAYS OF HIS/HER ELECTION TO THE BOARD, BUT IN
NO EVENT LATER THAN DECEMBER 31, 2004. FOR A PARTICIPANT ELECTED TO THE BOARD
AFTER DECEMBER 31, 2004, ANY DISTRIBUTION ELECTION MUST BE MADE AT THE TIME HE
OR SHE MAKES HIS OR HER INITIAL DEFERRAL ELECTION UNDER SECTION 1.4, OR IF
EARLIER, THE FIRST DAY OF THE CALENDAR YEAR FOR WHICH THE PARTICIPANT RECEIVES A
DISCRETIONARY AWARD.  THE DISTRIBUTION ELECTION MUST BE MADE IN WRITING ON A
FORM APPROVED BY THE COMMITTEE.  ONCE MADE, THE DISTRIBUTION ELECTION SHALL BE
IRREVOCABLE, EXCEPT AS PROVIDED IN SECTION 1.1.


 


(D)           NOTWITHSTANDING ANY ELECTION MADE BY A PARTICIPANT, IN THE EVENT
OF A PARTICIPANT’S DEATH PRIOR TO PAYMENT IN FULL OF A PARTICIPANT’S STOCK
ACCOUNT, THE ENTIRE REMAINING BALANCE IN THE PARTICIPANT’S ACCOUNT SHALL BE PAID
IN A SINGLE DISTRIBUTION TO THE PARTICIPANT’S BENEFICIARY WITHIN 90 DAYS AFTER
THE PARTICIPANT’S DEATH (AND IN NO EVENT SHALL THE BENEFICIARY DIRECTLY OR
INDIRECTLY BE PERMITTED TO DESIGNATE THE YEAR OF PAYMENT).


 


2.6.                             FORM OF PAYMENT.  AWARDS SHALL BE PAYABLE TO A
PARTICIPANT ONLY AS A DISTRIBUTION OF WHOLE SHARES OF XCEL ENERGY STOCK EQUAL TO
THE NUMBER OF WHOLE UNITS OF STOCK EQUIVALENTS CREDITED TO THE PARTICIPANT’S
STOCK ACCOUNT TO BE DISTRIBUTED, AND CASH FOR ANY PARTIAL UNIT OF STOCK
EQUIVALENTS TO BE DISTRIBUTED.  IN CONVERTING A PARTIAL UNIT OF STOCK
EQUIVALENTS IN A PARTICIPANT’S STOCK ACCOUNT INTO CASH FOR PAYMENT PURPOSES,
SUCH CONVERSION SHALL BE BASED ON THE THEN CURRENT MARKET VALUE OF THE PARTIAL
SHARE OF XCEL ENERGY STOCK REFLECTED IN HIS/HER STOCK ACCOUNT.  FOR PURPOSES OF
THE PRECEDING SENTENCE, MARKET VALUE SHALL BE THE ARITHMETICAL MEAN BETWEEN THE
HIGHEST AND LOWEST QUOTED SELLING PRICES FOR XCEL ENERGY STOCK ON THE NEW YORK
STOCK EXCHANGE COMPOSITE TAPE ON THE DATE IMMEDIATELY PRECEDING THE PAYMENT
DATE.  IF

 

--------------------------------------------------------------------------------


 


THERE ARE NO SALES ON THAT DAY, THEN SUCH MEAN ON THE NEXT PRECEDING DAY ON
WHICH THERE ARE SUCH SALES SHALL BE USED.


 


2.7.                             ACCELERATION OF PAYMENTS.  IN THE EVENT OF A
PARTICIPANT’S DISABILITY, AS SUCH TERM IS DEFINED UNDER SECTION 409A OF THE
CODE, THE COMMITTEE SHALL ACCELERATE THE PAYMENT OF SUCH PARTICIPANT’S STOCK
ACCOUNT BALANCE IN A LUMP SUM TO SUCH PARTICIPANT WITHIN 90 DAYS FOLLOWING A
PARTICIPANT’S DISABILITY.


 


2.8.                             MAXIMUM AMOUNT AVAILABLE FOR AWARDS; SOURCE OF
SHARES.


 

(a)           The maximum number of Stock Equivalents in respect of which Awards
may be granted under the Plan on and after the effective date of this amended
and restated Plan and dividends credited under Section 2.3(a) as Stock
Equivalents directly or indirectly on such Awards (collectively, the “Post-2003
Awards”) shall be a total of 750,000 Stock Equivalents.  In the event that (i) a
Post-2003 Award is settled for cash as to any Stock Equivalents covered thereby,
or (ii) any Post-2003 Award is canceled or forfeited for any reason under the
Plan without the delivery of shares of Xcel Energy Stock, such Stock Equivalents
shall thereafter be again available for award pursuant to the Plan.  In the
event that the Board shall determine that any stock dividend, extraordinary cash
dividend, recapitalization, reorganization, merger, consolidation, split-up,
spin-off, combination, exchange of Xcel Energy Stock, warrants or rights
offering to purchase Xcel Energy Stock at a price substantially below fair
market value, or other similar corporate event affects Xcel Energy Stock such
that an adjustment is required in order to preserve the benefits or potential
benefits intended to be made available under this Plan, then the Board shall
adjust appropriately any or all of (i) the number and kind of Stock Equivalents
which thereafter may be awarded or credited under the Plan as Post-2003 Awards;
and (ii) to the extent such adjustment is not provided for in Section 2.3(b) or
Section 2.4, as applicable, the number and kind of Stock Equivalents subject to
then outstanding Post-2003 Awards or any conversion price with respect to any of
the foregoing and/or, if deemed appropriate, make provisions for cash payment to
a Participant or Beneficiary who has an outstanding Post-2003 Award allocated to
his/her Stock Account.

 

(b)           The shares of Xcel Energy Stock to be distributed under this Plan
shall be from shares purchased on the open market or, in respect of Post-2003
Awards, from authorized but unissued shares of Xcel Energy Stock or shares
purchased on the open market, as determined from time to time by the Board;
provided, however, that in no event shall the number of authorized but unissued
shares of Xcel Energy Stock distributed under the Plan in respect of Post-2003
Awards exceed 750,000 shares, as such number may be appropriately adjusted by
the Board, in a manner similar to that provided for adjustments in the last
sentence of Section 2.8(a), to reflect corporate events that affect shares of
Xcel Energy Stock to be distributed under the Plan.


 

ARTICLE III

 

OTHER PROVISIONS


 


3.1.                              AMENDMENT OR TERMINATION.  THE BOARD OF
DIRECTORS MAY AMEND OR TERMINATE THIS PLAN AT ANY TIME; PROVIDED, HOWEVER, THAT
(I) NO AMENDMENT OR TERMINATION SHALL ADVERSELY

 

--------------------------------------------------------------------------------


 


AFFECT ANY PRIOR AWARDS OR RIGHTS UNDER THIS PLAN, (II) NO AMENDMENT MAY BE MADE
TO THE LAST SENTENCE OF SECTION 3.5 HEREOF, AND (III) NO AMENDMENT MAY BE MADE
WITHOUT STOCKHOLDER APPROVAL THAT WOULD BE REQUIRED UNDER THE RULES OF THE STOCK
EXCHANGE ON WHICH SHARES OF XCEL ENERGY STOCK ARE LISTED, INCLUDING AN AMENDMENT
THAT WOULD MATERIALLY INCREASE THE NUMBER OF STOCK EQUIVALENTS AVAILABLE UNDER
SECTION 2.8 (OTHER THAN AS PROVIDED FOR THEREIN), EXPAND THE TYPES OF AWARDS
AVAILABLE UNDER THE PLAN, OR MATERIALLY EXPAND THE CLASS OF EMPLOYEES, DIRECTORS
OR OTHER SERVICE PROVIDERS ELIGIBLE TO PARTICIPATE IN THE PLAN. ANY TERMINATION
OF THIS PLAN SHALL COMPLY IN ALL RESPECTS TO THE REQUIREMENTS OF SECTION 409A OF
THE CODE AND THE REGULATIONS ISSUED THEREUNDER TO THE EXTENT APPLICABLE.


 


3.2.          EXPENSES.  THE EXPENSES OF ADMINISTERING THE PLAN SHALL BE BORNE
BY THE COMPANY, AND SHALL NOT BE CHARGED AGAINST ANY PARTICIPANT’S AWARDS.


 


3.3.          APPLICABLE LAW.  THE PROVISIONS OF THE PLAN SHALL BE CONSTRUED,
ADMINISTERED AND ENFORCED ACCORDING TO THE LAWS OF THE STATE OF MINNESOTA.


 


3.4.          NO TRUST.  NO ACTION BY THE COMPANY, THE BOARD OR THE COMMITTEE
UNDER THIS PLAN SHALL BE CONSTRUED AS CREATING A TRUST, ESCROW OR OTHER SECURED
OR SEGREGATED FUND OR OTHER FIDUCIARY RELATIONSHIP OF ANY KIND IN FAVOR OF ANY
PARTICIPANT, BENEFICIARY, OR ANY OTHER PERSONS OTHERWISE ENTITLED TO AWARDS. 
THE STATUS OF THE PARTICIPANT AND BENEFICIARY WITH RESPECT TO ANY LIABILITIES
ASSUMED BY THE COMPANY HEREUNDER SHALL BE SOLELY THOSE OF UNSECURED CREDITORS OF
THE COMPANY.  ANY ASSET ACQUIRED OR HELD BY THE COMPANY IN CONNECTION WITH
LIABILITIES ASSUMED BY IT HEREUNDER, SHALL NOT BE DEEMED TO BE HELD UNDER ANY
TRUST, ESCROW OR OTHER SECURED OR SEGREGATED FUND OR OTHER FIDUCIARY
RELATIONSHIP OF ANY KIND FOR THE BENEFIT OF THE PARTICIPANT OR BENEFICIARY OR TO
BE SECURITY FOR THE PERFORMANCE OF THE OBLIGATIONS OF THE COMPANY, BUT SHALL BE,
AND REMAIN, A GENERAL, UNPLEDGED, UNRESTRICTED ASSET OF THE COMPANY AT ALL TIMES
SUBJECT TO THE CLAIMS OF GENERAL CREDITORS OF THE COMPANY.


 


3.5.          NO ASSIGNABILITY AND SUCCESSORS.  NEITHER THE PARTICIPANT NOR ANY
OTHER PERSON SHALL ACQUIRE ANY RIGHT TO OR INTEREST IN ANY AMOUNT AWARDED TO THE
PARTICIPANT, OTHERWISE THAN BY ACTUAL PAYMENT IN ACCORDANCE WITH THE PROVISIONS
OF THIS PLAN, OR HAVE ANY POWER, VOLUNTARILY OR INVOLUNTARILY, TO TRANSFER,
ASSIGN, ANTICIPATE, PLEDGE, MORTGAGE OR OTHERWISE ENCUMBER, ALIENATE OR TRANSFER
ANY RIGHTS HEREUNDER IN ADVANCE OF ANY OF THE PAYMENTS TO BE MADE PURSUANT TO
THIS PLAN OR ANY PORTION THEREOF.  THE OBLIGATIONS OF THE COMPANY HEREUNDER
SHALL BE BINDING UPON ANY AND ALL SUCCESSORS AND ASSIGNS OF THE COMPANY.


 


3.6.          WITHHOLDING.  THE COMPANY SHALL COMPLY WITH ALL FEDERAL AND STATE
LAWS AND REGULATIONS WITH RESPECT TO THE WITHHOLDING, DEPOSIT AND PAYMENT OF ANY
INCOME TAXES RELATING TO THE PAYMENT OF AWARDS UNDER THIS PLAN.


 


3.7.          NO IMPACT ON DIRECTORSHIP.  THIS PLAN SHALL NOT BE CONSTRUED TO
CONFER ANY RIGHT ON THE PART OF A PARTICIPANT TO BE OR REMAIN A DIRECTOR OR TO
RECEIVE ANY, OR ANY PARTICULAR RATE OF, COMPENSATION.


 


3.8.          INTERPRETATIONS.  THE COMMITTEE SHALL ADMINISTER THIS PLAN AND
SHALL HAVE DISCRETIONARY AUTHORITY TO CONSTRUE AND INTERPRET THE TERMS OF THIS
PLAN, AND TO ESTABLISH SUCH RULES AND PROCEDURES FOR IMPLEMENTING THE PLAN, AS
IT DEEMS NECESSARY OR ADVISABLE.  INTERPRETATIONS OF,

 

--------------------------------------------------------------------------------


 


AND DETERMINATIONS RELATED TO, THIS PLAN MADE BY THE COMMITTEE IN GOOD FAITH,
INCLUDING ANY DETERMINATIONS OR CALCULATIONS OF AWARDS OR STOCK ACCOUNT
BALANCES, SHALL BE CONCLUSIVE AND BINDING UPON ALL PARTIES; AND THE COMPANY AND
THE MEMBERS OF THE COMMITTEE SHALL NOT INCUR ANY LIABILITY TO A PARTICIPANT FOR
ANY SUCH INTERPRETATION OR DETERMINATION SO MADE OR FOR ANY OTHER ACTION TAKEN
BY IT IN CONNECTION WITH THIS PLAN.


 


3.9.          SHAREHOLDER RIGHTS.  DIRECTORS SHALL NOT BE DEEMED FOR ANY PURPOSE
TO BE OR HAVE RIGHTS AS SHAREHOLDERS OF THE COMPANY WITH RESPECT TO ANY STOCK
EQUIVALENTS CREDITED TO A STOCK ACCOUNT, UNTIL AND UNLESS A CERTIFICATE FOR XCEL
ENERGY STOCK IS ISSUED UPON DISTRIBUTION HEREUNDER.


 


3.10.        SECURITIES LAWS.  XCEL ENERGY STOCK SHALL NOT BE DISTRIBUTED TO A
PARTICIPANT UPON DISTRIBUTION OF HIS/HER STOCK ACCOUNT UNLESS THE ISSUANCE
COMPLIES WITH ALL RELEVANT PROVISIONS OF LAW, INCLUDING WITHOUT LIMITATION,
(I) SECURITIES LAWS OF MINNESOTA OR ANY OTHER APPROPRIATE STATE,
(II) RESTRICTIONS, IF ANY, IMPOSED BY THE SECURITIES ACT OF 1933 AND THE
SECURITIES EXCHANGE ACT OF 1934 AND RULES AND REGULATIONS PROMULGATED THEREUNDER
BY THE SECURITIES & EXCHANGE COMMISSION (“SEC”), (III) RULES OF ANY STOCK
EXCHANGE ON WHICH SHARES OF XCEL ENERGY STOCK ARE LISTED, AND (IV) IF NECESSARY,
UNTIL THE SALE OF SUCH XCEL ENERGY STOCK HAS BEEN REGISTERED WITH THE SEC.


 


3.11.        EFFECTIVE DATE.  THIS PLAN WAS FIRST ESTABLISHED AND EFFECTIVE ON
APRIL 23, 1996.  THE PLAN WAS AMENDED AND RESTATED EFFECTIVE ON JANUARY 1, 2004,
AND AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2009.


 

 

XCEL ENERGY INC.

 

 

 

 

 

--------------------------------------------------------------------------------
